Case 6:18-cv-01851-PGB-EJK Document 97 Filed 02/05/20 Page 1 of 5 PageID 1942



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

                                CASE NO. 6:18-CV-01851-PGB-TBS

 BRUCE WRIGHT, JORGE VALDES,
 EDWIN DIAZ, individually and on behalf of
 all others similarly situated,
                                                      CLASS ACTION
        Plaintiffs,

 v.

 EXP REALTY, LLC,

        Defendant.


 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION TO STAY

        The Court should deny eXp’s motion to stay pending the Supreme Court’s decision in Barr

v. American Association of Political Consultants Inc. for two reasons.

        First, under well-established Eleventh Circuit precedent, a grant of certiorari does not

justify a stay of proceedings where Eleventh Circuit precedent is clear. Consistent with Eleventh

Circuit precedent as to the severability of unconstitutional provisions of statutes, every district

court in this Circuit to reach the issue on appeal in Barr has concluded, as the Fourth Circuit did

in the underlying case, that even if the government debt exception to the Telephone Consumer

Protection Act is unconstitutional, the provision can be severed, and the remainder of the TCPA

remains in full force and effect. Simply because eXp hopes the Supreme Court will overturn the

Fourth Circuit’s decision—and change clear Eleventh Circuit law— does not warrant a stay

pending the decision in Barr.

        Second, eXp fails to satisfy its burden to demonstrate that it will suffer hardship or inequity

if this case is not stayed.



                                                  1
Case 6:18-cv-01851-PGB-EJK Document 97 Filed 02/05/20 Page 2 of 5 PageID 1943



           I. The Grant of Certiorari in Barr Does Not Support a Stay Here

       “[G]rants of certiorari do not themselves change the law, and must not be used by courts

as a basis to grant relief that would otherwise be denied.” In re Bradford, 830 F.3d 1273, 1275

(11th Cir. 2016). The Eleventh Circuit has repeatedly held that the Supreme Court’s grant of

certiorari to consider a legal question does not indicate that a change in the law is forthcoming and

therefore does not merit a stay of litigation in actions in which that question may arise. E.g., U.S.

v. Smith, 752 F. App’x 867, 869 (11th Cir. 2018) (“Until the Supreme Court issues a decision that

actually changes the law, we are duty-bound to apply this Court’s precedent[.]”); Schwab v. Sec’y,

Dep’t of Corr., 507 F.3d 1297, 1298-99 (11th Cir. 2007) (vacating a stay pending a Supreme Court

ruling because “[t]he grant of certiorari on an issue does not suggest a view on the merits”); see

Speer v. Whole Food Market Group, Inc., No. 8:14-cv-3035-T-26TBM, 2015 U.S. Dist. LEXIS

57783, *2 (M.D. Fla. April 29, 2015) (“consistent with established Eleventh Circuit precedent that

a grant of certiorari by the Supreme Court does not change the law … a stay of these proceedings

to await a decision from the Supreme Court … is not warranted”); see also Ga. State Conf. of the

NAACP v. Georgia, 269 F. Supp. 3d 1266, 1283 (N.D. Ga. Aug. 25, 2017) (“The Supreme Court…

could rule in a variety of ways on the issues before it …, including not ruling on them at all. … If

the Supreme Court’s ruling … impacts any ruling in this case, that ruling can be adjusted

accordingly.”); Anderson v. U.S., No. CV 116-136, 2017 U.S. Dist. LEXIS 82176, * 2 (S.D. Ga

May 30, 2017) (denying motion to stay pending decision after grant of certiorari).

       In Barr, the Fourth Circuit held that the government debt collection exception to the

TCPA’s automated calls provision is severable if unconstitutional and that the remainder of the

TCPA, including the automated calls provision, remains in effect.            Am. Ass’n of Political

Consultants v. FCC, 923 F.3d 159 (4th Cir. 2019). Courts in this district have universally reached the



                                                  2
Case 6:18-cv-01851-PGB-EJK Document 97 Filed 02/05/20 Page 3 of 5 PageID 1944



same conclusion based on well-established Eleventh Circuit precedent. E.g., Sliwa v. Bright House

Networks, LLC, No. 2:16-cv-235-FtM-29MRM, 2018 U.S. Dist. LEXIS 84707, at *5 (M.D. Fla.

May 21, 2018) (“there are no substantial grounds for a difference of opinion regarding severability

of the Government-Debt Exception if it does indeed violate the First Amendment”); see Grigorian

v. Tixe Realty Servs., No. 19-81106-CIV, 2019 U.S. Dist. LEXIS 198963, at *3 (S.D. Fla. Nov.

18, 2019) (“the TCPA is a valid content-neutral restriction that does not violate the first

amendment, or alternatively, … any first amendment problem is remedied by severing the

government-debt-collection provision”); Wijesinha v. Bluegreen Vacations Unlimited, Inc., No.

19-20073-CIV, 2019 U.S. Dist. LEXIS 57136, at *13 (S.D. Fla. Apr. 3, 2019) (“[I]f the amended

TCPA were deemed unconstitutional, a finding of severability would cure the constitutional defect

and preclude invalidation of the entire statute. Because Plaintiff's cause of action does not implicate

the 2015 amendments, the claim survives whether the amendments are stricken or not.”); see also

Schaevitz v. Braman Hyundai, Inc., No. 1:17-cv-23890-KMM, 2019 U.S. Dist. LEXIS 48906, at

*29 (S.D. Fla. Mar. 25, 2019) (“Defendant's motion to dismiss this action because of the

unconstitutionality of the TCPA is DENIED.”).

       This is because, among other reasons, the Communications Act, codified as Title 47,

Chapter 5 of the U.S. Code, of which the TCPA is a part, includes an express “Separability”

provision:

               If any provision of this chapter or the application thereof to any
               person or circumstance is held invalid, the remainder of the chapter
               and the application of such provision to other persons or
               circumstances shall not be affected thereby.

47 U.S.C. § 608 (referring to Chapter 5, of which the TCPA is a part); see Reno v. ACLU, 117 S.

Ct. 2329, 2350 (1997) (considering the constitutionality of 47 U.S.C. § 223 and holding that “we

will follow § 608’s guidance by leaving constitutional textual elements of the statute intact in the

                                                  3
Case 6:18-cv-01851-PGB-EJK Document 97 Filed 02/05/20 Page 4 of 5 PageID 1945



one place where they are, in fact, severable”); see also Sliwa, 2018 U.S. Dist. LEXIS 52509, at

*14-15 (“But even without this Separability provision (which predated both the TCPA and the

Government-Debt Exception amendment), there can be no doubt that Congress would have

enacted the remainder of the anti-robocall provision, irrespective of the constitutional fate of the

Government-Debt Exception; Congress did enact the provision prior to adding that clause. … [I]n

light of the severability of the Government-Debt Exception — a finding that the anti-robocall

provision is unconstitutional would have no effect on Bright House’s exposure to liability under

the TCPA.”).

       Therefore, notwithstanding the grant of certiorari in Barr, unless and until the Supreme

Court issues a decision that actually changes the law, the Court is duty-bound to apply existing

precedent if required to evaluate the constitutionality of the TCPA based on the government debt

collection exception. 1 A stay pending the Supreme Court’s decision in Barr is therefore not

warranted, and the Court should deny eXp’s motion to stay.

           II. eXp Fails to Satisfy its Burden to Demonstrate Prejudice Absent a Stay

       “The proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520

U.S. 681, 708 (1997) (citations omitted). The proponent “must make out a clear case of hardship

or inequity in being required to go forward[.]” Landis v. N. Am. Co., 299 U.S. 248, 255 (1936).

eXp has not met that burden here, and, in fact, fails to set forth any hardship or inequity that it will

suffer if the case goes forward, much less “a clear case.” See Motion (D.E. 94) at ¶¶ 5-6 (identifying

“judicial efficiency and economy” and the purported absence of prejudice to Plaintiff as the sole

bases for requesting a stay); see also Wright v. eXp Realty, LLC, No. 6:18-cv-1851-Orl-40TBS,


1
 Notably, the Court does not need to reach the constitutionality issue resolved in Barr because
eXp’s Answer and Affirmative Defenses [D.E. 40] fail to raise as an affirmative defense the
unconstitutionality of the TCPA based on the government debt exception.

                                                   4
Case 6:18-cv-01851-PGB-EJK Document 97 Filed 02/05/20 Page 5 of 5 PageID 1946



2019 U.S. Dist. LEXIS 96516, at *13 (M.D. Fla. June 7, 2019) (denying eXp’s prior motion to

stay and finding: “A stay will unduly delay and therefore prejudice Plaintiffs”); Strougo v.

Barclays PLC, 194 F. Supp. 3d 230, 234 (S.D.N.Y. 2016) (“plaintiffs have a strong interest in

being fully compensated for their losses as soon as possible, and therefore, a stay is not

appropriate”); United States v. Swissco Properties within S. Dist., 821 F. Supp. 1472, 1475 (S.D.

Fla. 1993) (“justice delayed is justice denied.”).

       For this reason alone, the Court should deny eXp’s motion.

                                               * * *

        Accordingly, the Court should deny eXp’s motion to stay.

       Dated: February 5, 2020                 /s/Avi R. Kaufman
                                               Avi R. Kaufman (Florida Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, Florida 33127
                                               Telephone: (305) 469-5881

                                               Stefan Coleman (Florida Bar no. 30188)
                                               law@stefancoleman.com
                                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                               201 S. Biscayne Blvd, 28th Floor
                                               Miami, Florida 33131
                                               Telephone: (877) 333-9427
                                               Facsimile: (888) 498-8946

                                               Attorneys for Plaintiffs and the putative Classes




                                                     5
